Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an information output device” in line 2 of claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "remote" in line 23 of claim 1 is a relative term which renders the claim indefinite.  The term "remote" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claim recites that 
For purposes of examination, claim 1 has been interpreted as requiring that the compressor unit and the condenser unit be fully separate units (e.g. not sharing any common walls) and spaced apart from one another.

Claim 6 includes the term “remote” in line 22 used in the same context as claim 1 (regarding placement of a condenser unit and a compressor unit) and the claim is therefore rendered indefinite in the same manner discussed above with regard to claim 1.
Claims 2-5 and 7-9 are rejected s depending upon rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2015/0211772 A1 to Shimazu, US Publication No. 2006/0016206 A1 to Gist et al. and US Publication No. 2015/0298525 A1 to Miyakoshi et al.

    PNG
    media_image1.png
    568
    538
    media_image1.png
    Greyscale

Shimazu teaches limitations from claim 1 in fig. 1, shown above, a refrigerating device, comprising: 
a refrigerant circuit (1) in which a compressor (2) in which an injection port (2a) is provided at an intermediate pressure part of the compressor (2, as shown), a condenser (3), a subcooling heat exchanger (6 and 8), a decompressor (9), and an evaporator (10) 
an injection circuit (including path 11) that causes a portion of refrigerant branching from a path between the subcooling heat exchanger (8) and the decompressor (9, at branch pipe 14) and that has then flowed out from the subcooling heat exchanger (from path 8a) to flow into the injection port (2a) of the compressor (2); 
an inlet temperature sensor (15a) configured to detect an inlet temperature of the refrigerant flowing from the condenser (3) into the subcooling heat exchanger (8); 
an outlet temperature sensor (15c) configured to detect an outlet temperature of the refrigerant flowing out from the subcooling heat exchanger (8) toward the decompressor (9); and 
a controller (20) configured to control operation of the refrigerant circuit (1), 
and the controller (20) is configured to calculate an evaluation value (the degree of subcooling of device 8, taught in ¶ 38) indicating a capability of the subcooling heat exchanger in accordance with the inlet temperature detected by the inlet temperature sensor (15a) and the outlet temperature detected by the outlet temperature sensor (15c).

    PNG
    media_image2.png
    584
    878
    media_image2.png
    Greyscale

Shimazu further teaches that the compressor (2), the subcooling heat exchanger (8), the inlet temperature sensor (15a), the outlet temperature sensor (15c) and the condenser (3) are disposed in one housing and that the evaporator 10 may be “accommodated in a different housing from the remainder of the system” (¶ 20).  Shimazu does not teach the condenser being located in a condenser unit which is separated from and spaced apart from the compressor unit.  (Refer to the above rejection of the claim under 35 U.S.C. 112(b) with regard to the interpretation of the word “remote” in this limitation.”  Gist teaches in fig. 3, shown above, and in ¶ 41, a refrigeration cycle system in which a refrigeration circuit (82) is divided between an evaporator package (30) including an evaporator (36), a compressor package (50) including a compressor (54) and an internal heat exchanger embodied as a heat exchange accumulator (56), and a condenser package (70) including a condenser (74) each separated by interconnection 
Shimazu does not teach the determined subcooling amount to be used in determining whether there is a shortage of refrigerant.  Miyakoshi teaches in ¶ 87 that in a refrigeration cycle system, the amount of refrigerant circulating causes the degree of subcooling in a heat exchanger of the system to rise and fall accordingly.  As such, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Shimazu to determine overcharge or shortage of refrigerant as a function of subcooling degree in accordance with the teachings of Miyakoshi in order to detect faults in the operation of the system of Shimazu using only properties already detected by sensors present in the control system of Shimazu and to prevent loss of efficiency or effectiveness of the system by detecting such faults allowing them to be corrected before harm may occur.
 
Regarding claim 2, Shimazu teaches the system of his invention to calculate a degree of subcooling of the subcooling heat exchanger to be calculated based on inlet and outlet temperatures and further teaches in ¶ 32 that the refrigerant flowing from the flow control valve 12 to the compressor 2 of his invention does so at a medium pressure, 

Shimazu teaches limitations from claim 3 in fig. 1, shown above, the refrigerating device of claim 1, further comprising an outdoor air temperature sensor (15d) configured to detect a temperature of outdoor air with which heat is exchanged in the condenser (3) (as taught in ¶ 34). 
Shimazu further teaches the controller (34) to use the input of this outdoor air temperature sensor (15d) to be used “to appropriately operate the refrigeration apparatus 1”. (¶ 35)  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Shimazu to include the sensed outdoor temperature in calculating an “effectiveness” of the subcooling heat exchanger (including the heat exchanger 6 which exchanges heat with outdoor air) in order to better tailor the operations 

Shimazu teaches limitations from claim 4, the refrigerating device of claim 1, wherein the controller calculates a degree of subcooling in the subcooling heat exchanger (6 and 8) as the evaluation value by using the inlet temperature and the outlet temperature (the degree of supercooling of device 8, taught in ¶ 38 as calculated from sensors 15a and 15c). 

Regarding claim 5, refer to the above rejection of claim 1, in particular the teachings of Miyakoshi and the values of subcooling, superheat and pressure for which “the amount of refrigerant to be circulated is insufficient (is excessively small)” which constitutes a “threshold” as claimed. 

Regarding the limitations of claim 6, refer to the above rejection of claim 1.
Regarding claim 2, Shimazu teaches the system of his invention to calculate a degree of subcooling of the subcooling heat exchanger to be calculated based on inlet and outlet temperatures and further teaches in ¶ 32 that the refrigerant flowing from the flow control valve 12 to the compressor 2 of his invention does so at a medium pressure, this being an intermediate pressure of the compressor as taught in claim 2.  Shimazu does not teach the further use of this “intermediate pressure” in calculating a “temperature effectiveness” of the heat exchanger.  Miyakoshi teaches in ¶ 87 that the effectiveness of 

Regarding the teachings of claim 9, refer to the above rejection of claim 4 regarding the use of set thresholds in comparing the claimed evaluation values.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazu, Gist, and Miyakoshi as applied to claim 6 above, and further in view of US Patent No. 9,851,280 in view of Son et al.

Regarding claim 7, Shimazu teaches a refrigeration cycle system having sensors for determining the inlet and outlet temperatures of refrigerant flowing into and out of a subcooling heat exchanger and further teaches the system including a control unit calculating a degree of subcooling from theses sensed temperatures.  Miyakoshi teaches the use of a calculated degree of subcooling in determining an excess or shortage of refrigerant circulating and a refrigeration cycle.  Neither Shimazu nor Miyakoshi teaches .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shimazu, Gist, and Miyakoshi as applied to claim 6 above, and further in view of US Publication No. 2011/0088421 to Wakamoto et al.

Regarding claim 8, Shimazu teaches a refrigeration cycle system having sensors for determining the inlet and outlet temperatures of refrigerant flowing into and out of a subcooling heat exchanger and further teaches the system including a control unit calculating a degree of subcooling from theses sensed temperatures.  Miyakoshi teaches the use of a calculated degree of subcooling in determining an excess or shortage of refrigerant circulating and a refrigeration cycle.  Neither Shimazu nor Miyakoshi teaches the refrigerant used in such a system having a temperature glide.  Wakamoto teaches in ¶ 110, a refrigeration cycle air conditioning system in which the type of refrigerant used may be “a non-azeotropic mixed refrigerant such as R4070, a pseudo-azeotropic mixed .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues on pp. 12-14 of the reply that the prior art of record, including Shimizu, Cur, and Miyakoshi do not teach the limitations of the independent claims as 
In response examiner agrees but directs applicant’s attention to the new grounds of rejection set forth above in which Gist is relied upon in combination with Shimizu and Miyakoshi to teach the limitations regarding the separation of the condenser unit and compressor unit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        2 March 2021
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763